Title: To Thomas Jefferson from C. W. F. Dumas, 15 November 1789
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 15e. Nov. 1789.

Dans la juste supposition, que V. E. verra mes Dépeches à l’honorable Département des Affaires Etrangeres, cette Lettre-ci n’est qu’un pur Epanchement des Sentimens de mon coeur, à la nouvelle que je viens d’apprendre de mes Amis à Amsterdam, de la nomination de Votre Excellence au Poste éminent de Secretaire d’Etat de la Confédération Américaine. Je ne vous verrai donc plus, Monsieur. Mais vous me continuerez votre précieuse affection. Vous serez sans doute plus heureux, en rendant votre patrie plus immédiatement heureuse que vous n’auriez occasion de le faire en Europe dans l’état où elle est. Que Dieu benisse donc cette glorieuse patrie avec Vous et vos chers Enfans! Quoique l’avis ne soit pas direct, je ne saurois cependant en douter raisonnablement, ni hésiter d’en faire mon sincere compliment à Votre Excellence; comme je le fais aussi à S. E. Mr. Jay, nommé Chef de Justice de l’Union; et comme je voudrois pouvoir aussi le faire à Mr. Hamilton, devenu Trésorier génl., dont mes amis me tracent le caractere le plus exalté, si j’avois l’honneur de lui être connu personnellement. Il me tarde d’apprendre l’arrivée de V. E. en bonne santé. Je suis avec le plus respectueux dénouement son très-obéissant serviteur,

CWF Dumas

